Order so far as appealed from affirmed, without costs, on the opinion of Swift, J., at Special Term. [176 Misc. 838.] All concur, except Dowling, J., who dissents and votes for a reversal and a denial of the motion to dismiss. (The part of the order appealed from dismisses the petition but denies the application of defendant Kenngott to reclassify the position of cashier in the mortgage tax bureau of Erie county from the competitive to the exempt class in a mandamus proceeding to compel said defendant to reinstate petitioner to his position.) Present — Crosby, P. J., Cunningham, Taylor, Dowling and McCurn, JJ.